Application for stay, presented to Justice Kennedy, and by him referred to the Court, granted, and the Montana Supreme Court’s December 30, 2011, decision in case No. DA 11-0081 is stayed pending the timely filing and disposition of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall termi­nate automatically. In the event the petition for writ of certio-­rari is granted, the stay shall terminate upon the issuance of the mandate of this Court.
Statement of
Justice Ginsburg,
with whom Justice Breyer joins,
respecting the grant of the application for stay.
Montana’s experience, and experience elsewhere since this Court’s decision in Citizens United v. Federal Election Comm’n, 558 U. S. 310 (2010), make it exceedingly difficult to maintain that independent expenditures by corporations “do not give rise to corruption or the appearance of corruption.” Id., at 357. A peti­tion for certiorari will give the Court an opportunity to consider whether, in light of the huge sums currently deployed to buy candidates’ allegiance, Citizens United should continue to hold sway. Because lower courts are bound to follow this Court’s deci­sions until they are withdrawn or modified, however, Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U. S. 477, 484 (1989), I vote to grant the stay.